If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                             COURT OF APPEALS


DEARBORN HILLS CIVIC ASSOCIATION INC.,                               UNPUBLISHED
and MARGOT CLEVELAND,                                                December 1, 2022

               Plaintiffs-Appellants,

v                                                                    No. 359221
                                                                     Wayne Circuit Court
SCRIPPS MEDIA INC., DAVE LEWALLEN,                                   LC No. 21-007277-NZ
SIMON SHAYKHET, and OATH INC.,

               Defendants-Appellees,
and

VERIZON MEDIA INC., and VERIZON CMP
HOLDINGS LLC,

               Defendants.


Before: MURRAY, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

        Plaintiffs Dearborn Hills Civic Association (“DHCA”) and Margot Cleveland
(collectively, “plaintiffs”) appeal as of right the trial court’s order granting summary disposition
to defendants Scripps Media Inc., Dave LewAllen, Simon Shaykhet, and Oath Inc. (collectively,
“defendants”).1 On appeal, plaintiffs challenge the trial court’s determination the communications
at issue were not defamatory. We affirm in part and reverse in part.




1
  Plaintiffs’ complaint also named Verizon Media Inc. and Verizon CMP Holdings LLC (the
“Verizon defendants”) as defendants in this case. The trial court entered an order substituting Oath
Inc. for the Verizon defendants. The Verizon defendants are not parties to this appeal.



                                                -1-
                 I. BACKGROUND FACTS AND PROCEDURAL HISTORY

        This case arises from a July 15, 2020 news story that aired on WXYZ-Detroit (“WXYZ”)2
entitled: “Claims of Unfair Treatment Made by Homeowners Disputed by [DHCA].” DHCA is
an organization of volunteers tasked with monitoring and enforcing deed restrictions in the
Dearborn Hills neighborhood of Dearborn, Michigan. Plaintiff Cleveland is a DHCA board
member, and is also its legal counsel. Defendant Scripps is the parent company of WXYZ,
defendant LewAllen is a WXYZ anchor, and defendant Shaykhet is a WXYZ reporter

        The news story included interviews with three homeowners who live in the Dearborn Hills
neighborhood—Mariam Sleiman, Lindsey Mahanna, and Nasser Beydoun (collectively, the
“homeowners”). Defendants’ story represented that these homeowners believed DHCA had
unfairly targeted Arab-American homeowners. The homeowners’ complaints arose from earlier
legal actions by DHCA against them. Each of the homeowners had sought DHCA’s approval to
make certain renovations to their homes, but DHCA denied their requests on the basis of certain
deed restrictions. When the homeowners refused to comply with DHCA’s denials, DHCA filed
suit. DHCA prevailed after a court in the respective actions found DHCA was within its authority
to enforce the deed restrictions.

       LewAllen introduced the news story stating: “[O]nly on Seven tonight, a legal battle
between a Dearborn civic association overseeing home improvements and some property owners
claiming unfair treatment based on their ethnicity. Seven Action News reporter Simon Shaykhet
goes digging for answers in Dearborn and he has both sides of the story.” The story cut to Shaykhet
who reported:

               Three Dearborn homeowners we talked to today say they are being unfairly
       targeted because they are Arab-American when it comes to fixing up their homes.
       They say the civic association in Dearborn Hills is preventing them from doing so.
       But an attorney for the civic association says that couldn’t be further from the truth.

The homeowners each recounted how DHCA had denied their respective requests for renovations.
The story also included an interview with Cleveland who wholly denied the allegations of
discrimination, claiming DHCA’s denials of any home renovation projects were solely based on
an objective set of criteria.

        Plaintiffs filed the complaint in this case, alleging defamation, defamation by implication,
defamation per se, and false light against defendants. In response, defendants filed two motions
for summary disposition, each under MCR 2.116(C)(8) and (10). The trial court granted summary
disposition, finding the communications at issue were not defamatory. This appeal followed.



2
  The news story was also embedded on defendants’ websites. Defendant Scripps published a text-
based version of the story on its website. Although there are technically four news stories at
issue—the one shown during WXYZ’s evening broadcast, the two embedded on the websites, and
the text-based version—the four are virtually identical in nature. For consistency and brevity, we
refer to them collectively as the “news story” or the “story.”


                                                -2-
                                  II. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s grant or denial of a motion for summary
disposition. Thomas v Bd of Law Examiners, 210 Mich App 279, 280; 533 NW2d 3 (1995).
Defendants moved for summary disposition under MCR 2.116(C)(8) and (10). In granting
defendants’ motions for summary disposition, the trial court did not specify the subsection under
which it granted summary disposition. However, the trial court’s reasoning clearly relied on
matters outside the pleadings. Therefore, we consider whether summary disposition was
appropriate under MCR 2.116(C)(10). See Edwards v Detroit News, Inc, 322 Mich App 1, 11;
910 NW2d 394 (2017) (“Because the trial court considered factual matters outside the four corners
of the complaint, we will review whether summary disposition was appropriate under MCR
2.116(C)(10).”).

               A motion under MCR 2.116(C)(10) . . . tests the factual sufficiency of a
       claim. When considering such a motion, a trial court must consider all evidence
       submitted by the parties in the light most favorable to the party opposing the
       motion. A motion under MCR 2.116(C)(10) may only be granted when there is no
       genuine issue of material fact. A genuine issue of material fact exists when the
       record leaves open an issue upon which reasonable minds might differ. [El-Khalil
       v Oakwood Healthcare, Inc, 504 Mich 152, 160; 934 NW2d 665 (2019) (emphasis,
       quotation marks, citations omitted).]

        With respect to defamation claims, this Court “must make an ‘independent examination’
of the facts to make sure that the speaker’s First Amendment right of free expression is preserved.”
Edwards, 322 Mich App at 12 (citation omitted).

                                       III. DEFAMATION

       Plaintiffs argue the trial court erred by dismissing their defamation claims because the
claims were sufficiently viable at the summary disposition stage. We agree in part and disagree in
part.

        “[T]he media enjoy a special position in our society . . . .” , citing US Const, Am I; Const
1963, art 1, § 5. This position “is most evident on consideration of our constitutions, which provide
for the freedom of the press.” Id. As such, courts are reticent to issue rulings limiting a media
defendant’s speech because such a ruling risks a “chilling effect” on the constitutional protections
afforded to these defendants. Id. However, the media’s protections on speech are not unfettered,
and the law of defamation creates a small window in which a plaintiff may successfully challenge
a media defendant’s communications. “A communication is defamatory if it tends to lower an
individual’s reputation in the community or deters third persons from associating or dealing with
that individual.” Ireland v Edwards, 230 Mich App 607, 614; 584 NW2d 632 (1998). In these
circumstances, “[t]he quandary lies in determining at what point the law of defamation abridges
freedom of speech or of the press.” Reighard v ESPN, Inc, ___ Mich App ___, ___; ___ NW2d
___ (2022) (Docket No. 355053); slip op at 5.




                                                -3-
        A successful defamation case requires:

        (1) a false and defamatory statement concerning the plaintiff, (2) an unprivileged
        communication to a third party, (3) fault amounting at least to negligence on the
        part of the publisher, and (4) either actionability of the statement irrespective of
        special harm (defamation per se) or the existence of special harm caused by
        publication. [Edwards, 322 Mich App at 12 (citation omitted).]

       The law surrounding defamation traditionally concerns statements that are defamatory in
nature. See, e.g., Kevorkian v American Med Ass’n, 237 Mich App 1, 8; 602 NW2d 233 (1999).
However, Michigan courts also recognize two subsets of defamation—defamation by implication
and defamation per se. See Hope-Jackson v Washington, 311 Mich App 602, 620-621; 877 NW2d
736 (2015); Hawkins v Mercy Health Servs, Inc, 230 Mich App 315, 329-331; 583 NW2d 725
(1998). If a communication is capable of a defamatory meaning, then a court must make a number
of other secondary determinations, such as which party holds the burden of proof, and the
appropriate standard of proof. Rouch v Enquirer & News of Battle Creek Mich, 440 Mich 238,
252; 487 NW2d 205 (1992); Mino v Clio Sch Dist, 255 Mich App 60, 73; 661 NW2d 586 (2003).

        Plaintiffs’ complaint alleged defamation by defendants against DHCA and Cleveland, in
her individual capacity. The trial court erred in granting summary disposition as to DHCA because
the record is unclear whether the news story was an accurate representation of the homeowners’
beliefs. However, the trial court did not err in granting summary disposition as to Cleveland
because there were no communications against her which could be construed as defamatory.

                              A. ALLEGATIONS AGAINST DHCA

        A cause of action for defamation is extremely limited and it is not necessary that a news
outlet be “literally and absolutely accurate in every minute detail.” Rouch, 440 Mich at 258.
Rather, Michigan courts look to whether the news story was substantially true. Id. at 259. “[S]light
inaccuracies of expression are immaterial provided that the defamatory charge is true in
substance.” Id. at 258-259, quoting 3 Restatement Torts, 2d, § 581, comment f, p 237. This Court
“looks to the sting of the article to determine its effect on the reader; if the literal truth produce[s]
the same effect, minor differences [are] deemed immaterial.” Id. at 259, citing McAllister v Detroit
Free Press Co, 85 Mich 453, 460-461; 48 NW 612 (1891).

        Again, Shaykhet introduced the news story, stating:

                Three Dearborn homeowners we talked to today say they’re being unfairly
        targeted because they’re Arab-American when it comes to fixing up their homes.
        They say the civic association in Dearborn Hills is preventing them from doing so.
        But, an attorney for the civic association says that couldn’t be further from the truth.

     The news story then cut to a segment featuring statements by Shaykhet and the three
homeowners, which provided:

               [Mahanna]: When they find out what their name is they felt like . . . the
        whole tone of them changed, the tone of their personality changed and their
        treatment of them.


                                                  -4-
             [Sleiman]: I see so many houses in the area they have double doors, they
       want me to take down my double doors. I mean there’s houses they don’t have
       windows on the upper level of their homes, they want me to cut down my brick
       now and add new windows.

               [Shaykhet]: Nassar Beydoun says improvements on the back of his home
       don’t harm scenery nearby, nor violate any rules. And he got these permits from
       the city. He tells us he feels personally wronged by those in power.

               [Beydoun]: There’s one or two individuals that basically look at your plans
       and they decide if they like ‘em or not. There’s not a set of guidelines or building
       specifications.

              [Shaykhet]: Others say the color of their brick or style of front entrance are
       reasons for projects being shut down in the last couple of years, despite the fact that
       other work just like it was allowed. We reached an attorney for the civic association
       who denies those claims.

        Plaintiffs assert that there is a conflict between Shaykhet’s statement that “three”
homeowners alleged discrimination, when, in fact, only one homeowner—Mahanna—made any
allegation of discrimination. Specifically, plaintiffs emphasize that neither Sleiman nor Beydoun
made any claim of discrimination. Plaintiffs challenge the truthfulness of the new story in light of
Shaykhet’s assertion that all three homeowners featured in the new story believed DHCA engaged
in discrimination.

       As noted, journalists enjoy some measure of discretion in presenting information, see
Rouch, 440 Mich at 258, and defendants’ failure to publish any communications by Sleiman and
Beydoun alleging discrimination could be a product of this discretion. Yet, on this record, the
news story included only one homeowner who specifically alleged discrimination, while the other
two homeowners featured in the news story did not. As plaintiffs argue, the clear inconsistency
between defendants’ assertions in the story and the actual allegations made by Sleiman and
Beydoun featured in the story could be revealed in discovery.

        At the summary disposition stage, courts must consider the evidence in a light most
favorable to the non-moving party, and should only grant summary disposition where there is no
genuine issue of fact. El-Khalil, 504 Mich at 160. Construing the evidence in a light most
favorable to plaintiffs, we conclude the evidence fails to conclusively demonstrate defendants’
news report about the homeowners’ beliefs about DHCA’s conduct was substantially true. The
trial court’s grant of summary disposition was premature because there remained a question of fact
about the homeowners’ beliefs. We reverse the trial court’s grant of summary disposition against
DHCA and remand for further proceedings as to the limited issue of defamation by defendants
against DHCA. Because we conclude the trial court erred regarding this preliminary question of
whether defendants accurately reported the homeowners’ beliefs, we need not consider plaintiffs’
remaining arguments on behalf of DHCA.




                                                -5-
                         B. ALLEGATIONS AGAINST CLEVELAND

        Plaintiffs’ complaint also alleged defamation per se by defendants against Cleveland. MCL
600.2911(1), which was enacted to address actions for libel and slander, states: “Words imputing
a lack of chastity to any female or male are actionable in themselves and subject the person who
uttered or published them to a civil action for the slander in the same manner as the uttering or
publishing of words imputing the commission of a criminal offense.”

               MCL 600.2911(1) is the codification of the common-law principle that
       words imputing a lack of chastity or the commission of a crime constitute
       defamation per se and are actionable even in the absence of an ability to prove
       actual or special damages, as evidenced by the statute’s indication that such words
       are “actionable in themselves . . . .” [Burden v Elias Bros Big Boy Restaurants, 240
       Mich App 723, 728; 613 NW2d 378 (2000).]

In these circumstances, “the person defamed may bring a civil action and receive at least nominal
damages in the absence of any proof of actual or special damages.” Id. at 728-729.

        Plaintiff’s argument alleging defamation per se against Cleveland lacks a factual basis.
Defendants’ news story did not make any allegations against Cleveland in her individual capacity,
let alone allege criminal activity or lack of chastity by Cleveland. Cetera v Mileto, ___ Mich App
___; ___ NW2d ___ (2022) (Docket No. 356868); slip op at 7. Because there are no
communications which could be construed as defamation per se against Cleveland, the trial court
did not err in granting summary disposition as to these specific allegations.

                                        IV. FALSE LIGHT

        Plaintiffs next argue the trial court erred in dismissing their claims of false light invasion
of privacy. We disagree.

               In order to maintain an action for false-light invasion of privacy, a plaintiff
       must show that the defendant broadcast to the public in general, or to a large number
       of people, information that was unreasonable and highly objectionable by
       attributing to the plaintiff characteristics, conduct, or beliefs that were false and
       placed the plaintiff in a false position. [Derderian v Genesys Health Care Sys, 263
       Mich App 364, 385; 689 NW2d 145 (2004) (quotation marks and citations
       omitted).]

Claims of this nature are “limited to situations where the plaintiff is given publicity.” Id.; quoting
Sawabini v Desenberg, 143 Mich App 373, 381; 372 NW2d 559 (1985).

         Plaintiffs’ arguments regarding this issue are a compilation of conclusory statements which
fail to explain how the law relates to the facts of this case. A party cannot “simply . . . announce
a position or assert an error and then leave it up to this Court to discover and rationalize the basis
for [their] claims, or unravel and elaborate for [them the] arguments, and then search for authority
either to sustain or reject [their] position.” Wilson v Taylor, 457 Mich 232, 243; 577 NW2d 100
(1998). Plaintiffs have waived these arguments and we decline to consider them now.



                                                 -6-
        Reversed in part and affirmed in part. We remand this case to the trial court for an order
consistent with this opinion. We do not retain jurisdiction.



                                                            /s/ Mark J. Cavanagh
                                                            /s/ Thomas C. Cameron




                                               -7-